DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This communication is responsive to the applicant's preliminary amendment filed 03/09/2022.
Claims 2-24 are pending.  Claim 1 has been cancelled.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 6, 8-11, 23; 12, 16, 18-22, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oda (US-2016/0284362).
Regarding claim 2, Oda discloses a device (see Figs. 1 and 2), comprising: at least one processor (see ¶ [0026]) programmed to: receive at least one signal, comprising audio produced by audio circuitry, and also comprising noise (see ¶ [0027]-[0029]); identify a portion of the at least one signal as comprising a particular type of noise (sudden sound, see ¶ [0030]); and modify the at least one signal to address the particular type of noise (see ¶ [0031]- ¶ [0036]).
Regarding claim 6, see ¶ [0032]- ¶ [0034].
Regarding claims 8 and 11, see ¶ [0035], [0036].
Regarding claims 9 and 10, see ¶ [0003], [0004], ¶ [0042], ¶ [0045].
Regarding claim 23, see Fig. 1.
Method claims 12, 16, 18-21 and 24 are rejected for the same reasoning as set forth for the rejection of apparatus claims 2, 6, 8-11, and 23 since the apparatus claims perform the same functions as the method claims.
Regarding claim 22, see ¶ [0082].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Oda.
Regarding claim 7, Oda discloses the device that received at least one audio signal as discussed in claim 1 above.  However, Oda does not indicate that the audio comprised in the at least one signal to receive comprises high-quality audio having a signal-to-noise ratio of 110dB or greater.
Oda discloses in Fig. 4 that the at least one audio signal S1 that is high quality audio having an amplitude (see ¶ [0045]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the device taught by Oda for detecting and receiving a high quality audio having a specific signal-to-noise ratio, such as 110 dB or greater as claimed, as an input audio signal.

Method claim 17 is rejected for the same reasoning as set forth for the rejection of apparatus claim 7 since the apparatus claims perform the same functions as the method claims.

Claim 3-5 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Oda in view of Lucey et al (US-2005/0245290, hereinafter, Lucey).
Regarding claims 3 and 5, Oda discloses the device that received at least one audio signal as discussed in claim 1 above.  However, Oda does not disclose the at least one signal as comprising noise resulting from a source of electromagnetic energy.  Additionally, Oda discloses the noise reduction apparatus of Fig. 1 is a mobile communication device such as a cellular phone, radio equipment or the like (a wireless transmission component per claim 5, see ¶ [0026]) and particular type of noise is sudden sound.  Lucey discloses communication system and wireless system are susceptible to static or other form of interference, more particularly, background noise and electromagnetic interference are significant sources of poor audio quality (see ¶ [0002]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile communication device of Oda to detect such susceptible noise or interference such as noise from a source of electromagnetic energy on the communication system or wireless system, and to remove the detected sudden noise, in order to provide improved audio quality for the mobile communication device.
Regarding claim 4, Oda discloses identifying the portion of one signal at is  periodic sudden sound (see ¶ [0042]), that could be burst of noise or interference of electromagnetic energy. 
	
Method claims 13-15 are rejected for the same reasoning as set forth for the rejection of apparatus claims 3-5 since the apparatus claims perform the same functions as the method claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Issued patent(s) 11,017,795 of parent application(s) 16/809,313 is/are made of record here as pertinent art to the claimed invention. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XU MEI whose telephone number is (571)272-7523.  The examiner can normally be reached on Monday-Friday 10-6:30 est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /XU MEI/            Primary Examiner, Art Unit 2654                                                                                                                                                                                            	 09/30/2022